


Exhibit 10.33.1

 

Dated this 10 day of January 2007

 

JOSEPH COSGRAVE, PETER COSGRAVE AND MICHAEL COSGRAVE

Licensor

 

AND

 

INVESTMENT TECHNOLOGY GROUP LIMITED

Licensee

 

LICENCE AGREEMENT

 

Premises at Dublin Exchange Facility, IFSC, Dublin 1

 

--------------------------------------------------------------------------------


 

Licence Agreement

 

1.   DATE:  10 January 2007

 

2.   PARTIES

 

2.1.             JOSEPH COSGRAVE, PETER COSGRAVE AND MICHAEL COSGRAVE all of 15
Hogan Place, Lower Grand Canal Street, Dublin 2 (hereinafter called “the
Licensor” which expression shall include their executors, administrators,
successors and assigns) of the one part.

 

2.2.             INVESTMENT TECHNOLOGY GROUP LIMITED having its registered
office at 2nd Floor, Dublin Exchange Facility, IFSC, Dublin 1 (hereinafter
called “the Licensee” which expression shall where the context so admits or
requires include its nominees, employees, servants or agents) of the other part.

 

3.   DEFINITIONS

 

“the Fee”

 

shall mean the sum of €1,000 per month plus any value added tax arising thereon.

 

 

 

“Insured Risks”

 

shall mean public and property owners liability and such other risks as the
Licensor shall consider prudent or desirable.

 

 

 

“Permitted Use”

 

shall mean the use of the Premises as a conference room only.

 

 

 

“Premises”

 

shall mean ALL THAT the premises within Dublin Exchange Facility, IFSC, Dublin 1
formerly known as MTH Communications Room and lately in use by the Licensee as a
conference room.

 

 

 

“the Term”

 

shall mean the period from 1st September 2006 to 28th February 2007 subject to
termination in accordance with Clause 9.

 

1

--------------------------------------------------------------------------------


 

4.   RECITALS

 

4.1.      The Licensor is the owner of the building of which the Premises forms
part and which was developed for commercial purposes.

 

4.2.      The Licensor has agreed to grant a licence to the Licensee in relation
to the Premises for the temporary convenience of both parties on the terms and
conditions hereinafter contained.

 

5.   THE LICENCE

 

In consideration of the Fee the Licensor hereby grants to the Licensee the
exclusive right to use the Premises for the Permitted Use for the Term.

 

6.   COVENANTS BY THE LICENSEE

 

The Licensee hereby covenants with the Licensor as follows :

 

6.1.      To pay the Fee, together with any Value Added Tax that may arise
thereon, monthly in advance by way of cheque made payable to the Licensor or by
direct debit to the Licensor’s bank account, whichever is required from time to
time by the Licensor.

 

6.2.      To pay on demand all commercial rates, assessments, duties or
impositions that may arise as a consequence of the Licensee’s use of the
Premises.

 

6.3.      To pay on demand all premiums payable by the Licensor for the purposes
of effecting or maintaining policies of insurance in respect of the Insured
Risks.

 

6.4.      Not to use the Premises for any purpose other than the Permitted Use.

 

2

--------------------------------------------------------------------------------


 

6.5.            Not to allow any third party (save an employee or agent of the
Licensee) to operate the Premises for the Permitted Use save with the prior
written consent of the Licensor.

 

6.6.            To indemnify the Licensor against the breach, non-performance or
non-observance by the Licensee of any of the covenants and conditions contained
herein and against all actions, costs, claims, expenses and demands whatsoever
or howsoever arising in respect of or in consequence (whether direct or
indirect) of any such breach, non-performance or non-observance as aforesaid and
in particular but without prejudice to the generality of the foregoing arising
directly or indirectly out of:

 

6.6.1.            the user of the Premises;

 

6.6.2.            any work carried out or in the course of being carried out by
the Licensee on the Premises.

 

6.7               To maintain full and proper employers and public liability
insurance to an appropriate level with the interest of the Licensor noted
thereon and to indemnify and keep indemnified the Licensor from and against all
claims, charges, losses, demands, proceedings, costs or expenses whatsoever or
howsoever arising due to any damage, injury, loss or expense incurred by any
person using the Premises or otherwise in connection with this Licence.

 

6.8               Not to carry out any alterations of any kind to the Premises
without the Licensor’s prior written consent.

 

6.9               To notify the Licensor of any notices or correspondence
received by the Licensee in respect of the Premises or the use of the Premises.

 

6.10         Upon termination of this licence to deliver up the Premises to the
Licensor in the same condition as it now is.

 

3

--------------------------------------------------------------------------------


 

6.11         To permit the Licensor or any persons authorised by the Licensor at
all reasonable times to enter the Premises or any part thereof to examine the
state and condition thereof and to ascertain whether the Licensee’s covenants
are being duly observed and performed.

 

6.12         To keep the Premises in a clean, tidy and secure condition at all
times and in particular to ensure that there is no noise or disturbance arising
from the user of the Premises.

 

6.13         Not to assign or transfer the Licencee’s interest in this agreement
to any third party.

 

7         STAMP DUTY

 

Any stamp duty which may be payable in respect of this Agreement shall be paid
by the Licensee.

 

8         NO WARRANTY

 

It is hereby acknowledged by the Licensee that the Licensor does not give any
warranty or confirmation that the Permitted User is a user which is permitted to
be carried on in the Premises or any part thereof by any of the Planning Acts or
under any other statutory or local authority requirements.

 

9         TERMINATION

 

This Licence may be terminated by the Licensor:

 

9.1                   After the first month of the Term by the Licensor giving
to the Licensee one month’s notice in writing to that effect.

 

9.2                   Immediately upon service by the Local Authority of any
notice requesting or directing that the Permitted Use must cease.

 

4

--------------------------------------------------------------------------------


 

9.3                On 7 days notice in the event of there being any material
breach or non-observance by the Licensee of any of the terms or conditions
herein contained.

 

10  AGREEMENT

 

It is hereby expressly agreed between the parties that this Licence Agreement
constitutes a bare licence only, is for the temporary convenience of both
parties and confers no tenancy upon the Licensee.

 

 

SIGNED on behalf of the said

 

JOSEPH COSGRAVE, PETER COSGRAVE

/s/ Peter Cosgrave

 

AND MICHAEL COSGRAVE

/s/ Joseph Cosgrave

 

In the presence of:-

/s/ Michael Cosgrave

 

 

MEL FERGUSON

 

 

SOLICITOR

 

 

SHEEHAN & CO

 

 

1 CLARE STREET

 

 

DUBLIN 2

 

/s/ [ILLEGIBLE]

 

SIGNED on behalf of the said

INVESTMENT TECHNOLOGY GROUP LIMITED

In the presence of:-

 

/s/ [ILLEGBILE]

 

 

DATED THE                          DAY OF           2006

 

5

--------------------------------------------------------------------------------


 

[DTZ]

 

Sherry FitzGerald

 

 

 

15 JAN 2007

 

 

 

Limited

 

 

 

LICENCE AGREEMENT

 

 

 

 

 

Sheehan & Company

 

Solicitors

 

1 Clare Street

 

Dublin 2

 

6

--------------------------------------------------------------------------------
